Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities: 
Claim 2, the Examiner suggests changing to “… based on the information carried by the transmission [[(06)]].”  Claims 3-4 are objected for the same reason as stated above.
Appropriate corrections are required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 32, specification fails to provide support for “the transmission comprising modulation and coding scheme (MCS), the adjusted transmission scheme being based on the MCS.” (emphasis added)
According specification of instant application (PG PUB US 20190327062), 
[0079] Upon reception of the ACK from UE 115-b, base station 105-b may cease transmission of the redundancy version of the data block at step 445. Base station 105-b may also select an updated MCS based on receiving an augmented ACK.

In claim 32, a transmission comprises MCS. However, in the [0079], the BS adjusts MCS based on a received transmission, i.e., ACK from the UE, but the ACK from the UE does not comprise any MCS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 23, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet (US 20160050658) in view of Webb (US 20150229444), and further in view of Zhang (US 20160269153)
With respect to independent claims:
Regarding claims 1/23/31, Tabet teaches A method of wireless communication comprising: 
transmitting a data block ([0083 and Fig.6], “the UE may send data (e.g., first information) via an UL transmission using RV 0 at time zero corresponding to TTI (0).”); 
transmitting, continuously, a redundancy version or versions of the data block ([0083], “the UE may send the data using a different redundancy version. The UE may then proceed to periodically send the remaining transmissions of the bundle every X ms.”); 
receiving a transmission, the transmission carrying information ([0084], a feedback message, “the eNB may send an acknowledge (ACK) or negative acknowledge (NACK) message.”); 
ceasing the transmitting, continuously, the redundancy version or versions of the data block in response to the receiving the transmission ([0084], “the UE may not perform retransmission of the UL transmission in response to receiving a NACK.”).
However, Tabet does not specifically disclose alternatively; transmitting an additional redundancy version of the data block with an adjusted transmission scheme based on the information carried by the transmission.
In an analogous art, Webb discloses transmitting an additional redundancy version of the data block ... based on the information carried by the transmission ([0013], “if the base station is unable to decode the TB from the transmission it will communicate a NACK to the UE. On receipt of a NACK the HARQ process causes a retransmission of the TB using RV2 to be made.”).

However, the combination of Tabet and Webb does not teach an adjusted transmission scheme based on the information carried by the transmission.
In an analogous art, Zhang teaches an adjusted transmission scheme based on the information carried by the transmission ([0043], “when a NACK message is received, decrease the MCS value of the subsequent subframe, schedule the retransmitted data of the HARQ process.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify adjusting transmission scheme as taught by Zhang. The motivation/suggestion would have been because there is a need to transmit subsequent data effectively. 

With respect to dependent claims:
Regarding claims 3/25, Zhang teaches the adjusted transmission scheme comprising an adjusted modulation and coding scheme ([0043], “when a NACK message is received, decrease the MCS value of the subsequent subframe, schedule the retransmitted data of the HARQ process.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify adjusting transmission . 

Claims 2, 4, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet in view of Webb and Zhang, and further in view of Atarashi (US 20090175369).
Regarding claims 2/4/24/26, Atarashi teaches the adjusted transmission scheme comprising an adjusted frequency resource for transmission ([0103], “the base station transmits a retransmission request signal (NACK) to the mobile station. When the mobile station receives the retransmission request signal ( NACK) again, the mobile station changes the frequency allocation position.”).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify adjusting transmission resource as taught by Atarashi. The motivation/suggestion would have been because there is a need to improve transmission efficiency. 

Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues (Remark page 8, 1st paragraph)
“Tabet thus clearly sets forth that the ACK/NACK is sent only after all the RV transmissions have been transmitted. Nowhere in Tabet even suggest that the UE was in continuing transmissions after transmitting all the RV transmissions. In other words, after transmitting all the RV transmissions, the UE waits for the ACK/NACK to determine whether to retransmit the RVs. Tabet cannot be said to teach ceasing the continuing transmission as Table does not even teach or suggest that the UE in continuing transmissions of the RVs, after all the RVs have been transmitted.”

Examiner respectfully disagrees.
Examiner cited teaching [0084, Tabet], which discloses “the UE may not perform retransmission of the UL transmission in response to receiving a NACK,” so the UE will transmitting continuously.”
Based on the foregoing reasoning, the rejection of claims are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571) 272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411